Citation Nr: 0923459	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for myositis of the 
lumbar spine (low back disability).

2.   Entitlement to service connection for a stomach 
condition.

3.   Entitlement to service connection for a hiatal hernia 
and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to 
September 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied service 
connection for the above-referenced claims.  

In August 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In a September 2008 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

The appeal must again be REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2008).

As noted above, the Board remanded this case in August 2007, 
directing that the Veteran be afforded VA examinations so 
that appropriate VA examiners could assess any of the 
Veteran's low back and gastrointestinal conditions and 
provide an opinion as to whether any found conditions were 
related to his military service.  Specifically, the VA 
examiners were instructed that in assessing the Veteran's 
back and gastrointestinal conditions, the examiner should 
acknowledge the Veteran's report of a continuity of 
symptomatology and documented in-service complaints and 
treatment for a low back problem.  

The Veteran underwent a VA spine examination in August 2008, 
at which time he was diagnosed with lumbar myositis and a L3-
L4 and L5-L1 disk bulge, with bilateral neural foramina 
stenosis.  A review of the associated August 2008 VA spine 
examination report is negative for any acknowledgment of the 
Veteran's report of a continuity of symptomatology of a low 
back condition.  Thus, the VA examiner failed to acknowledge 
the Veteran's report of continued symptomatology in rendering 
an opinion as to whether the diagnosed back conditions were 
related to his military service.

In September 2008, the Veteran underwent a VA stomach 
examination, at which time he was diagnosed with clinical 
intermittent GERD, duodenitis with small ulcer, and a small 
size hiatal hernia.  While the September 2008 VA stomach 
examination report includes the Veteran's report of 
intermittently experiencing symptoms of his stomach 
conditions over the years, the VA examiner failed to discuss 
the Veteran's report of a continuity of symptomatology in 
opining whether the stomach conditions were related to his 
military service.

The Board finds that while the claims file reflects that the 
Veteran has been afforded appropriate VA examinations and 
medical opinions have been rendered as to whether the 
Veteran's low back and stomach conditions were related to 
service, the August 2008 and September 2008 VA opinions are 
inadequate to render a decision as to the Veteran's claims.  
Specifically, in providing their opinions, neither the August 
2008 VA spine examiner nor the September 2008 VA stomach 
examiner provided a discussion as to the Veteran's report of 
a continuity of symptomatology.  As a complete opinion as to 
these issues would prove beneficial in deciding the Veteran's 
claims, the Board finds that further development is warranted 
in this case.

Moreover, the Board notes that the August 2007 remand 
conferred on the Veteran the right to compliance with the 
remand orders, as a matter of law.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board's failure to insure 
compliance would constitute error in this case.  Id.  Thus, 
in order to comply with the Board's previous remand, the AOJ 
is required to conduct the development requested by the Board 
in order for the Veteran's claims to be fully and fairly 
adjudicated.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for an 
appropriate VA examiner to review the 
Veteran's claims file, to include a review 
of the Veteran's service treatment 
records, all information relevant to his 
military service, the results of any 
clinical evaluation and/or tests, and the 
Veteran's report of a continuity of 
symptomatology.  If possible, this review 
should be performed by the same VA 
examiner who conducted the Veteran's 
August 2008 VA spine examination.  
Following this review, the examiner should 
opine whether it is as least as likely as 
not (50 percent or more likelihood) that 
any diagnosed back condition had its onset 
in, or is related to the Veteran's period 
of active service.  In offering the 
assessment, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology and the documented in-
service complaints and treatment for low 
back problems.   

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate and should further 
explain why an opinion cannot be rendered.

2.	The RO/AMC shall arrange for an 
appropriate VA
examiner to review the Veteran's claims 
file, to include a review of the Veteran's 
service treatment records, all information 
relevant to his military service, the 
results of any clinical evaluation and/or 
tests, and the Veteran's report of 
continuity of symptomatology.  If 
possible, this review should be performed 
by the same VA examiner who conducted the 
Veteran's September 2008 VA stomach 
examination.  Following this review, the 
examiner should opine whether it is as 
least as likely as not (50 percent or more 
likelihood) that the Veteran's diagnosed 
hiatal hernia, GERD, as well as any other 
gastrointestinal problems, are related to 
in-service treatment for symptoms of 
heartburn and indigestion, or whether the 
conditions are otherwise related to 
service.  In offering this opinion, the 
examiner must acknowledge the Veteran's 
report of continuity of symptomatology and 
the documented in-service treatment for 
related conditions.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate and should further 
explain why an opinion cannot be rendered.

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO/AMC shall 
readjudicate the Veteran's claims for 
service connection.  If either benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case and 
afford him an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board following 
appropriate appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


